Case 2:16-cr-20732-RHC-RSW ECF No. 302 filed 04/24/20            PageID.4408    Page 1 of 3



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

              Plaintiff,

 v.                                                      Criminal Case No. 16-20732

 CHARLES P. RIZZO,

              Defendant.
                                                 /

       OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR EARLY
                  TERMINATION OF SUPERVISED RELEASE

       Currently pending before the court is a motion filed by Defendant Charles P.

 Rizzo for the early termination of his term of supervised release. The motion has been

 fully briefed, and the court concludes that a hearing is not necessary. See E.D. Mich. LR

 7.1(f)(2). For the reasons explained below, the court will deny the motion.

                                    I. BACKGROUND

       Defendant participated in a conspiracy with his son and other individuals to

 embezzle money through a trash collection and hauling company in Southeast

 Michigan. He pleaded guilty to one count of conspiracy to commit mail fraud in violation

 of 18 U.S.C. § 371. (ECF No. 141.) On July 28, 2018, he was sentenced to 90 days

 incarceration followed by a two-year term of supervised release. At the time Defendant

 filed the instant motion, he had been released from incarceration and served

 approximately 14 months of his supervised release.
Case 2:16-cr-20732-RHC-RSW ECF No. 302 filed 04/24/20             PageID.4409      Page 2 of 3



                                      II. STANDARD

        The court may terminate or modify the conditions of supervised release under

 certain circumstances proscribed by statute:

        (e) Modification of conditions or revocation.--The court may, after
        considering the factors set forth in section 3553(a)(1), (a)(2)(B),
        (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—

        (1) terminate a term of supervised release and discharge the
        defendant released at any time after the expiration of one year of
        supervised release, pursuant to the provisions of the Federal Rules
        of Criminal Procedure relating to the modification of probation, if it
        is satisfied that such action is warranted by the conduct of the
        defendant released and the interest of justice;

 18 U.S.C.A. § 3583(e). Some of the factors the court must consider under 18 U.S.C. §

 3553 include whether termination would account for “the nature and circumstances of

 the offense and the history and characteristics of the defendant,” the need “to reflect the

 seriousness of the offense, to promote respect for the law, and to provide just

 punishment for the offense,” and the need to “afford adequate deterrence to criminal

 conduct.” 18 U.S.C. § 3553(a)(1), (2).

                                     III. DISCUSSION

        Defendant argues that the interests of justice support his request for early

 termination. In support of his request, he highlights his compliance with the terms of his

 supervised release, including full payment of the financial conditions imposed, and his

 offer to cooperate with law enforcement. He contends that further supervision is not

 necessary because he requires no additional rehabilitation services. In response, the

 Government asserts that Defendant deserves no benefit for complying with the

 mandatory terms of his release. The Government further argues that Defendant cites no
                                          2
Case 2:16-cr-20732-RHC-RSW ECF No. 302 filed 04/24/20                                         PageID.4410   Page 3 of 3



 actual justification for early termination and explains that Defendant’s purported

 cooperation “has not materialized into anything tangible.” (ECF No. 294, PageID.4183.)

             The court recognizes that it may, at its discretion, order the early termination of

 Defendant’s supervised release. However, the court is not persuaded that any of the

 reasons described in Defendant’s motion warrant early termination. Defendant received

 a very favorable abbreviated sentence of incarceration; it was followed by a relatively

 short term of supervised release as one component of the entire penalty imposed.

             Section 3553 continues to guide the court’s assessment of the conditions

 imposed on Defendant, particularly how the conditions reflect the seriousness of the

 offense, provide punishment, and promote general deterrence. After acknowledging the

 relevant statutory authority and the briefs, the court is not persuaded that early

 termination serves the interests of justice. Nor is the court presented with any

 compelling justification to depart from its original determination that a two-year term of

 supervised release best accomplishes the post-custody objectives of sentencing.

 Accordingly,

             IT IS ORDERED that Defendant’s motion for early termination of supervised

 release (ECF No. 293) is DENIED.
                                                                           s/Robert H. Cleland         /
                                                                           ROBERT H. CLELAND
                                                                           UNITED STATES DISTRICT JUDGE
 Dated: April 24, 2020
 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, April 24, 2020, by electronic and/or ordinary mail.
                                                                           s/Lisa Wagner               /
                                                                           Case Manager and Deputy Clerk
                                                                           (810) 292-6522
 S:\Cleland\Cleland\HEK\Criminal\16-20732.P.RIZZO.deny.early.termination.HEK.RHC.docx

                                                                                3
